PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Patent No. 10,876,113
Issue Date: December 29, 2020
Application No. 15/720,428
Filed: September 29, 2017
Attorney Docket No.  P5112CON
:
:
:   DECISION ON REQUEST FOR 
:                REFUND
:




This is a decision on the Request For Refund filed January 21, 2021.  

The request for refund is GRANTED IN-PART.

Applicant files the above request for refund of $2,520.00 ($2,100.00+$420.00), for a petition to revive filed November 04, 2020 and for duplicate petition fees paid for a petition under 37 CFR 1.182 filed November 04, 2020 and November 05, 2020.

The request for refund of the duplicate petition fee of $420.00 for the petition filed under 37 CFR 1.182 has been refunded to applicant’s credit card account on April 29, 2021.  However, the fee for the petition to revive ($2,100.00) will not be refunded in accordance with below:

Under 35 U.S.C. 42(d) and 37 CFR 1.26, the Office may refund: (1) a fee paid by mistake (e.g., fee paid when no fee is required); or (2) any fee paid in excess of the amount of fee that is required. See Ex parte Grady, 59 USPQ 276, 277 (Comm’r Pat. 1943) (the statutory authorization for the refund of fees under the “by mistake” clause is applicable only to a mistake relating to the fee payment).

When an applicant or patentee takes an action “by mistake” (e.g., files an application or maintains a patent in force “by mistake”), the submission of fees required to take that action (e.g., a filing fee submitted with such application or a maintenance fee submitted for such patent) is not a “fee paid by mistake” within the meaning of 35 U.S.C. 42(d).

37 CFR 1.26(a) also states:

“The Director may refund any fee paid by mistake or in excess of that required. A change of purpose after the payment of a fee, such as when a party desires to withdraw a patent filing for which the fee was paid, including an application, an appeal, or a request for an oral hearing, will not entitle a party to a refund of such fee.”


Furthermore, MPEP 711.03 (c) states that:

The phrase “[o]n filing” in 35 U.S.C. 41(a)(7) means that the petition fee is required for the filing (and not merely the grant) of a petition under 37 CFR 1.137(a). See H.R. Rep. No. 542, 97th Cong., 2d Sess. 6 (1982), reprinted in 1982 U.S.C.C.A.N. 770 (“[t]he fees set forth in this section are due on filing the petition”). Therefore, the Office: (A) will not refund the petition fee required by 37 CFR 1.17(m), regardless of whether the petition under 37 CFR 1.137(a) is dismissed or denied (unless there are exceptional circumstances as determined by the Director); and (B) will not reach the merits of any petition under 37 CFR 1.137(a) lacking the requisite petition fee.

In view of the above, as the petition fee was due at the time of filing the petition to revive and was not paid by mistake. The petition fee of $2,100.00 will not be refunded.  The application was abandoned for failure to timely pay the issue fee.  The petition to revive was filed November 04, 2020 and was granted on December 01, 2020. A change of purpose after the payment of a fee will not entitle a party to a refund of such fee. 

Any questions concerning this matter may be directed to the undersigned at (571) 272-4231.  
	

/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions


CC:     MCDONNELL BOEHNEN HULBERT & BERGHOFF LLP
            300 S. WACKER DRIVE
            32ND FLOOR
            CHICAGO, IL  60606